Citation Nr: 1423367	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran's substantive appeal was timely filed with respect to an October 2009 rating decision denying entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

Additional evidence was received without a waiver of initial AOJ consideration of the evidence following the March 2012 Statement of the Case.  However, the evidence is cumulative and repetitive regarding the Veteran's statements that his substantive appeal was in fact timely received.  A waiver is not required.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  An October 2009 rating decision denied, in part, entitlement to service connection for diabetes mellitus type II.  

2.  The RO received a timely notice of disagreement and issued a Statement of the Case on March 22, 2011.  

3.  The RO received a substantive appeal on May 26, 2011, beyond the 60-day period to appeal.  





CONCLUSION OF LAW

A timely substantive appeal was not filed with respect to the October 2009 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.302, 20.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In the present case, resolution of the appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations and whether the Veteran filed a timely substantive appeal.   As no reasonable possibility exists that further factual development would assist in substantiating the claim, any deficiencies of VCAA notice or assistance exist, are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  The statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based upon statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans' Claims ("Court") held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned explained the issue on appeal and asked questions regarding the jurisdictional issue in this case-whether the Veteran's substantive appeal was timely filed.  The VLJ discussed the evidence in this case-the date that the substantive appeal was received.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Timeliness

Under VA regulations, an appeal consists of a timely filed written notice of disagreement and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2013).

Generally, a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the 1-year period from the date of mailing of the rating decision.  38 C.F.R. § 20.302(b) (1) (2013). Exceptions to the general rule include when a Veteran submits additional evidence within 1-year of the date of mailing of the notification of the determination being appealed, and that evidence requires that the claimant be furnished a Supplemental Statement of the Case (SSOC), then the time to submit a Substantive Appeal shall end not sooner than 60 days after such SSOC is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year appeal period.  38 C.F.R. § 20.302(b) (2) (2013).  In addition, an extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2013).

In March 2009, the RO issued a rating decision and denied, in part, the issue of entitlement to service connection for diabetes mellitus type II.  Additional evidence was received and the RO readjudicated and denied the issue in an October 2009 rating decision.  A timely notice of disagreement was received in December 2009 with respect to the denial of entitlement to service connection for diabetes mellitus type II.  A SOC was issued on March 22, 2011.  The notification letter attached to the SOC included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter stated that if the substantive appeal was not filed within the specified period, the case would be closed, and any request for an extension of time to file should be made prior to the expiration of the time limit for filing the appeal.    

The due date for the substantive appeal was May 23, 2011.  This date is used because the 60-day time period expired on a weekend and; therefore, the next succeeding workday is included in the computation.  The 60-day period expired on Monday, May 23, 2011.  The 60-day period is used because the one-year period from the date of notification of the October 2009 rating decision already ended.  38 C.F.R. §§ 20.302, 20.305(b). 

The Veteran's substantive appeal was received by VA on May 26, 2011.  The RO notified the Veteran in a June 2011 letter that his substantive appeal was not timely received.  He was informed of his right to appeal the RO's timeliness determination, and provided with an appeal rights form (VA Form 4107).  The Veteran appealed the issue as to whether an appeal was timely received as to the October 2009 rating decision.  

In this case, the Veteran's substantive appeal was received following the expiration of the 60-day period to appeal the adverse decision.  See 38 C.F.R. § 20.305(b) (2013).  With respect to any argument regarding acceptance of a postmark date, the Veteran signed and dated the substantive appeal on May 26, 2011.  The substantive appeal was faxed to the RO and time-stamped on May 26, 2011.  Therefore, the postmark date rule is not for application.  38 C.F.R. § 20.305(a).  The Board finds that the Veteran did not file a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

There are exceptions to the above rule regarding the time period in which to appeal.  First, the filing limit can be extended when the RO receives a timely request for an extension of time to submit a substantive appeal under 38 C.F.R. § 20.203 or an extension of the filing deadline under 38 C.F.R. § 3.109.  The Veteran did not submit a request to extend the appeal period and did not present good cause for his failure to file a timely substantive appeal.  A timely request for an extension of time to file a substantive appeal was not submitted.

Second, some RO actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32 ); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, there is no evidence that the RO continued to treat the case as an active appeal.  The Veteran was notified in June 2011 that his May 2011 substantive appeal was not timely and, therefore, the RO could not take any action on the appeal because the right to appeal expired. 

The doctrine of equitable tolling has also been considered.  Generally, equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).

There is a three-part test to determine whether "extraordinary circumstances" in particular justify equitable tolling: (1) the extraordinary circumstance must be beyond the Veteran's control, (2) the Veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the Veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005).  See also Checo v. Shinseki, No. 2013-7059, 2014 WL 1613885 (Fed. Cir. Apr. 23, 2014).  

The Veteran has not alleged the doctrine of equitable tolling.  However, even considering this doctrine, there is no indication of reliance upon VA misinformation or misfiling by VA personnel.  In addition, while the Veteran has psychiatric disabilities, he does not allege nor does the evidence suggest, that his failure to file a timely substantive appeal was due to mental incapacity.  There is no evidence of extraordinary circumstances beyond the Veteran's control which prevented him from filing his substantive appeal.  As such, the Board finds no basis for equitable tolling of the filing deadline.  

The Board understands the arguments presented by the Veteran, but unfortunately, the law is dispositive.  While the Board understands that there was a lengthy amount of time between the October 2009 rating decision and the issuance of the March 2011 SOC, the law requires that the Veteran must file a timely appeal to perfect an appeal.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 7104 (West 2002).  For the reasons stated above, the Board finds that the Veteran did not file a timely substantive appeal.  The appeal is denied.  


ORDER

A timely substantive appeal was not filed with respect to an October 2009 rating decision that denied service connection for diabetes mellitus type II and the appeal is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


